                                                                                                 Case 2:19-cv-03618-SMB Document 1 Filed 05/28/19 Page 1 of 8



                                                                                          1    Michael Zoldan; AZ Bar No. 028128
                                                                                               Jessica Miller; AZ Bar No. 031005
                                                                                          2
                                                                                               ZOLDAN LAW GROUP, PLLC
                                                                                          3    14500 N. Northsight Blvd., Suite 133
                                                                                               Scottsdale, AZ 85260
                                                                                          4    Tel & Fax: 480.442.3410
                                                                                          5    mzoldan@zoldangroup.com
                                                                                               jmiller@zoldangroup.com
                                                                                          6
                                                                                               Attorneys for Plaintiff
                                                                                          7
                                                                                               Amber Shaw
                                                                                          8
                                                                                                                         UNITED STATES DISTRICT COURT
                                                                                          9
                                                                                         10                                      DISTRICT OF ARIZONA
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd., Suite 13 Scottsdale, Arizona 85260




                                                                                         11    Amber Shaw; an Arizona resident,                             Case No.
                            Tel & Fax: 480.4 4 2.3410 – mzoldan @zoldangroup .com




                                                                                         12                         Plaintiff,
                                                                                         13           v.                                             VERIFIED COMPLAINT

                                                                                         14    Consumer Cellular Incorporated, an
                                                                                               Oregon company,                                        (Jury Trial Requested)
                                                                                         15
                                                                                         16                         Defendants.
                                                                                         17
                                                                                         18          Plaintiff Amber Shaw (“Shaw”), for her Verified Complaint against Defendant
                                                                                         19   Consumer Cellular Incorporated (“Consumer Cellular”), hereby alleges as follows:
                                                                                         20
                                                                                                                                      PARTIES
                                                                                         21
                                                                                                     1.     Plaintiff is, and at all times relevant hereto was, a resident of Maricopa
                                                                                         22
                                                                                         23   County, Arizona. At all times relevant to this lawsuit, Shaw was an “employee” of
                                                                                         24   Consumer Cellular as defined in the Americans with Disabilities Act and the Americans
                                                                                         25
                                                                                              with Disabilities Act Amendments Act, 42 U.S.C.A. § 12101, et seq. (collectively referred
                                                                                         26
                                                                                              to herein as the “ADA”).
                                                                                         27
                                                                                         28          2.     Upon information and belief, Consumer Cellular is authorized to conduct

                                                                                                                                       Page 1 of 8
                                                                                                    Case 2:19-cv-03618-SMB Document 1 Filed 05/28/19 Page 2 of 8



                                                                                             1   business and is currently doing business in the State of Arizona. At all times relevant
                                                                                             2
                                                                                                 hereto, Consumer Cellular was Shaw’s “employer” as defined in the ADA.
                                                                                             3
                                                                                                                                  JURISDICTION AND VENUE
                                                                                             4
                                                                                             5          3.         All acts complained herein occurred in Maricopa County, Arizona, and this

                                                                                             6   Court has jurisdiction over the parties and subject matter set forth in this Complaint
                                                                                             7
                                                                                                 pursuant to the ADA.
                                                                                             8
                                                                                                        4.         This Court has federal question subject matter jurisdiction over Plaintiff’s
                                                                                             9
                                                                                            10   claims pursuant to 28 U.S.C. § 1331 in that the claims set forth in this Complaint arise
                         14500 N. Northsight Blvd., Suite 1 3 3 Scottsdale, Arizona 85260
ZOLDAN LAW GROUP, PLLC




                                                                                            11   under federal law.
                             Tel & Fax: 480.4 4 2.3410 – mzoldan @zoldangroup .com




                                                                                            12
                                                                                                        5.         The employment practices alleged to be unlawful were committed within,
                                                                                            13
                                                                                                 and had their primary effect in, the jurisdiction of the United States District Court for the
                                                                                            14
                                                                                            15   District of Arizona.

                                                                                            16          6.         Plaintiff has exhausted all administrative and statutory prerequisites
                                                                                            17
                                                                                                 necessary to commence this action, and therefore jurisdiction is proper.
                                                                                            18
                                                                                                        7.         Personal jurisdiction in this Court is proper.
                                                                                            19
                                                                                            20          8.         Venue in this Court is proper.

                                                                                            21                                     FACTUAL ALLEGATIONS
                                                                                            22
                                                                                                        9.         Plaintiff is diagnosed with chronic stomach conditions including, inter alia,
                                                                                            23
                                                                                                 gastroparesis.
                                                                                            24
                                                                                            25          10.        Symptoms of Plaintiff’s gastroparesis include, inter alia:

                                                                                            26                a.      Vomiting
                                                                                            27
                                                                                                              b.      Fatigue
                                                                                            28
                                                                                                              c.      High blood sugar

                                                                                                                                               Page 2 of 8
                                                                                                    Case 2:19-cv-03618-SMB Document 1 Filed 05/28/19 Page 3 of 8



                                                                                             1                d.      Kidney stones
                                                                                             2
                                                                                                              e.      Incapacitation
                                                                                             3
                                                                                                        11.        When Plaintiff is experiencing a flare of gastroparesis or receiving medical
                                                                                             4
                                                                                             5   care for gastroparesis, she requires time off of work.

                                                                                             6          12.        Plaintiff is also diagnosed with bipolar disorder.
                                                                                             7
                                                                                                        13.        When Plaintiff is experiencing an episode of her bipolar disorder or receiving
                                                                                             8
                                                                                                 medical care for bipolar disorder, she requires time off of work.
                                                                                             9
                                                                                            10          14.        Plaintiff was employed with Defendant as a Customer Service
                         14500 N. Northsight Blvd., Suite 1 3 3 Scottsdale, Arizona 85260
ZOLDAN LAW GROUP, PLLC




                                                                                            11   Representative.
                             Tel & Fax: 480.4 4 2.3410 – mzoldan @zoldangroup .com




                                                                                            12
                                                                                                        15.        Plaintiff notified Defendant of her disabilities and need for time off work to
                                                                                            13
                                                                                                 seek medical treatment and for flares of her condition.
                                                                                            14
                                                                                            15          16.        Instead of accommodating Plaintiff, Defendant disciplined her for her

                                                                                            16   disability-related absences.
                                                                                            17
                                                                                                        17.        Plaintiff filed a Charge of Discrimination against Defendant on August 30,
                                                                                            18
                                                                                                 2013 alleging disability discrimination.
                                                                                            19
                                                                                            20          18.        Plaintiff’s Charge alleged that Consumer Cellular denied her leave as a

                                                                                            21   reasonable accommodation and subjected her to discipline, including discharge, under its
                                                                                            22
                                                                                                 time and attendance policies because she was not eligible as she had not worked for the
                                                                                            23
                                                                                                 company for one year.
                                                                                            24
                                                                                            25          19.        In or around June of 2014, Plaintiff required medical treatment due to her

                                                                                            26   disabilities.
                                                                                            27
                                                                                                        20.        Plaintiff informed Defendant that she was seeking medical treatment due to
                                                                                            28
                                                                                                 her disabilities and requested accommodations including, inter alia, working a modified

                                                                                                                                               Page 3 of 8
                                                                                                    Case 2:19-cv-03618-SMB Document 1 Filed 05/28/19 Page 4 of 8



                                                                                             1   schedule to attend doctor’s appointments.
                                                                                             2
                                                                                                        21.     When speaking with human resources personnel, Plaintiff was informed that
                                                                                             3
                                                                                                 she would be permitted to make up hours and maintain her medical benefits.
                                                                                             4
                                                                                             5          22.     Contrary to statements from human resources personnel confirming that the

                                                                                             6   requested accommodation was reasonable and would be implemented, Plaintiff’s manager
                                                                                             7
                                                                                                 failed to accommodate her.
                                                                                             8
                                                                                                        23.     Assistant Call Center Manager Allison Jones made it difficult for Plaintiff to
                                                                                             9
                                                                                            10   modify her schedule.
                         14500 N. Northsight Blvd., Suite 1 3 3 Scottsdale, Arizona 85260
ZOLDAN LAW GROUP, PLLC




                                                                                            11          24.     For example, Jones offered Plaintiff a schedule that would have her working
                             Tel & Fax: 480.4 4 2.3410 – mzoldan @zoldangroup .com




                                                                                            12
                                                                                                 one- and one-half hours, leaving work for two hours, then coming back to work at many
                                                                                            13
                                                                                                 different times.
                                                                                            14
                                                                                            15          25.     Plaintiff, through her treating physician, also requested a regular work

                                                                                            16   schedule instead of the erratic hours due to her bipolar disorder.
                                                                                            17
                                                                                                        26.     When Plaintiff requested a more reasonable schedule, Jones refused.
                                                                                            18
                                                                                                        27.     By way of another example, Plaintiff’s direct supervisor would approve
                                                                                            19
                                                                                            20   Plaintiff’s disability-related schedule requests and Jones would veto the approvals.

                                                                                            21          28.     On or about June 16, 2014, Plaintiff complained to human resources
                                                                                            22
                                                                                                 personnel.
                                                                                            23
                                                                                                        29.     Plaintiff complained that the treatment from Jones was discriminatory and
                                                                                            24
                                                                                            25   retaliatory.

                                                                                            26          30.     In response, Plaintiff was fired only nine days later on June 25, 2014.
                                                                                            27
                                                                                                        31.     Plaintiff filed a Charge of Discrimination with the Equal Employment
                                                                                            28
                                                                                                 Opportunity Commission on or about February 6, 2015.

                                                                                                                                           Page 4 of 8
                                                                                                    Case 2:19-cv-03618-SMB Document 1 Filed 05/28/19 Page 5 of 8



                                                                                             1          32.     On or about March 14, 2018, the EEOC issued a Letter of Determination
                                                                                             2
                                                                                                 with respect to her Charge of ADA discrimination and retaliation, finding reasonable cause
                                                                                             3
                                                                                                 to believe there was a violation of the ADA.
                                                                                             4
                                                                                             5                                      COUNT I
                                                                                                                           DISCRIMINATION UNDER THE
                                                                                             6                           AMERICANS WITH DISABILITIES ACT
                                                                                             7
                                                                                                        33.     Plaintiff reasserts and realleges each and every allegation in this complaint
                                                                                             8
                                                                                                 as if fully set forth herein.
                                                                                             9
                                                                                            10          34.     The ADA prohibits discrimination against a qualified individual with a
                         14500 N. Northsight Blvd., Suite 1 3 3 Scottsdale, Arizona 85260
ZOLDAN LAW GROUP, PLLC




                                                                                            11   disability in regard to terms, conditions and privileges of employment. 42 U.S.C. §
                             Tel & Fax: 480.4 4 2.3410 – mzoldan @zoldangroup .com




                                                                                            12
                                                                                                 12112(a).
                                                                                            13
                                                                                                        35.     Plaintiff has a physical impairment that substantially limits a major life
                                                                                            14
                                                                                            15   activity.

                                                                                            16          36.     In the alternative, the length of time during which Plaintiff has experienced
                                                                                            17
                                                                                                 symptoms, and for which she will continue to suffer from, constitutes a record of
                                                                                            18
                                                                                                 impairment.
                                                                                            19
                                                                                            20          37.     Plaintiff suffers from disorders which are disabilities as defined by the ADA.

                                                                                            21          38.     Defendant is an employer under the ADA.
                                                                                            22
                                                                                                        39.     Defendant knew of Plaintiff’s physical limitations.
                                                                                            23
                                                                                                        40.     Defendant treated Plaintiff disparately as compared to other similar situated
                                                                                            24
                                                                                            25   non-disabled employees because of his disability.

                                                                                            26          41.     Plaintiff is qualified to perform the essential functions of her position.
                                                                                            27
                                                                                                        42.     Plaintiff requested reasonable accommodations to allow her to perform the
                                                                                            28
                                                                                                 essential functions of her position.

                                                                                                                                            Page 5 of 8
                                                                                                    Case 2:19-cv-03618-SMB Document 1 Filed 05/28/19 Page 6 of 8



                                                                                             1          43.      Defendant discriminated against Plaintiff by failing to provide her with
                                                                                             2
                                                                                                 reasonable accommodations, and imposed discipline and terminated her due to her
                                                                                             3
                                                                                                 disabilities.
                                                                                             4
                                                                                             5          44.      Defendant likewise failed to engage in the interactive process in good faith.

                                                                                             6          45.      Accommodating Plaintiff’s reasonable requests would not inflict undue
                                                                                             7
                                                                                                 hardship on Defendant.
                                                                                             8
                                                                                                        46.      Plaintiff’s reasonable requests would not pose a direct threat to the health or
                                                                                             9
                                                                                            10   safety of other individuals in the workplace.
                         14500 N. Northsight Blvd., Suite 1 3 3 Scottsdale, Arizona 85260
ZOLDAN LAW GROUP, PLLC




                                                                                            11          47.      Plaintiff’s disability was the but-for cause of Defendant’s discriminatory
                             Tel & Fax: 480.4 4 2.3410 – mzoldan @zoldangroup .com




                                                                                            12
                                                                                                 conduct.
                                                                                            13
                                                                                                        48.      As a direct, intentional, and willful consequence of such illegal conduct,
                                                                                            14
                                                                                            15   Plaintiff suffered adverse employment actions including, inter alia, termination of

                                                                                            16   employment.
                                                                                            17
                                                                                                        49.      As a result, Plaintiff has been damaged in an amount to be proven at trial.
                                                                                            18
                                                                                                                                    COUNT II
                                                                                            19                           RETALIATION IN VIOLATION OF THE
                                                                                            20                           AMERICANS WITH DISABILITIES ACT

                                                                                            21          50.      Plaintiff reasserts and realleges each and every allegation in this complaint
                                                                                            22
                                                                                                 as if fully set forth herein.
                                                                                            23
                                                                                                        51.      The ADA prohibits discrimination against any individual because such
                                                                                            24
                                                                                            25   individual engaged in protected activity under the ADA. See 42 U.S.C. § 12203(a).

                                                                                            26          52.      Plaintiff engaged in protected activity          by requesting reasonable
                                                                                            27
                                                                                                 accommodations and complaining that her supervisor was discriminating against her.
                                                                                            28
                                                                                                        53.      Defendant retaliated against Plaintiff by, inter alia, refusing to investigate

                                                                                                                                             Page 6 of 8
                                                                                                    Case 2:19-cv-03618-SMB Document 1 Filed 05/28/19 Page 7 of 8



                                                                                             1   her complaints, failing to provide her with reasonable accommodations and terminating
                                                                                             2
                                                                                                 her due to engaging in protected activity.
                                                                                             3
                                                                                                        54.    Plaintiff’s disability was the but-for cause of Defendant’s retaliatory conduct.
                                                                                             4
                                                                                             5          55.    As a direct, intentional, and willful consequence of such illegal conduct,

                                                                                             6   Plaintiff suffered adverse employment actions including, inter alia, termination of
                                                                                             7
                                                                                                 employment.
                                                                                             8
                                                                                                        56.    As a result, Plaintiff has been damaged in an amount to be proven at trial.
                                                                                             9
                                                                                            10                               RESPECTFULLY SUBMITTED May 28, 2019.
                         14500 N. Northsight Blvd., Suite 1 3 3 Scottsdale, Arizona 85260
ZOLDAN LAW GROUP, PLLC




                                                                                            11                                                ZOLDAN LAW GROUP, PLLC
                             Tel & Fax: 480.4 4 2.3410 – mzoldan @zoldangroup .com




                                                                                            12
                                                                                                                                       By: /s/ Jessica Miller
                                                                                            13                                              14500 N. Northsight Blvd., Suite 133
                                                                                                                                            Scottsdale, AZ 85260
                                                                                            14                                              Attorneys for Plaintiff Amber Shaw
                                                                                            15
                                                                                            16
                                                                                            17
                                                                                            18
                                                                                            19
                                                                                            20
                                                                                            21
                                                                                            22
                                                                                            23
                                                                                            24
                                                                                            25
                                                                                            26
                                                                                            27
                                                                                            28


                                                                                                                                              Page 7 of 8
                                 Case 2:19-cv-03618-SMB Document 1 Filed 05/28/19 Page 8 of 8



                          1                                      VERIFICATION
                          2
                                     Plaintiff Amber Shaw declares under penalty of perjury that she has read the
                          3
                              foregoing Verified Complaint and is familiar with the contents thereof. The matters
                          4
                          5   asserted therein are true and based on her personal knowledge, except as to those matters

                          6   stated upon information and belief, and as to those matters, she believes them to be true.
                          7
                          8
                          9
                         10                                             Amber Shaw

                         11
         N


:j
         ::2..
            0
                   E
          C �
          0 0,


                         12
           N       ,>
         ·;::: 0



          .. _..
         <�
          "
          • C
         - -0


                 13
         -0 0

0        "' ..
         �         N
         0 ©>
          u C

         ,.., :2
C,       ,.., 0
         -
          "
                   N
                   E     14
         "'-
         :::::::    I



<...:l
�          "o
          ,.,.
         -0 �
           >N
                         15
           .,.
         «i"
         EO
                         16
         - ....
         0000
         ·� '<:t
         ,:
         - ><
         z
                         17
          O<i,


...:l    Z
                   o\!

0
           -;;
         Of,<
  :;;
N .,.                    18
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28


                                                                       Page 8 ofS
